Case: 11-11099     Document: 00511923457         Page: 1     Date Filed: 07/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 17, 2012

                                     No. 11-11099                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



TONI HAYNES,

                                                  Plaintiff - Appellant
v.

PATRICK R. DONAHOE, Postmaster General,

                                                  Defendant - Appellee



                    Appeals from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:10-CV-806


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Toni Haynes1 appeals the district court’s decision granting summary
judgment to Patrick R. Donahoe, Postmaster General, United States Postal
Service, on her claims that her employer, the United States Postal Service,
discriminated against her on the basis of sex and disability, retaliated against
her for engaging in a protected activity, subjected her to a hostile work


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           Toni Haynes is not related to Circuit Judge Catharina Haynes.
   Case: 11-11099   Document: 00511923457      Page: 2   Date Filed: 07/17/2012



                                  No. 11-11099

environment, and constructively discharged her. We have carefully reviewed the
briefs and the pertinent portions of the record in this case, and we conclude that
no error warranting reversal is presented by the issues Haynes asserts in this
appeal. Therefore, we affirm the judgment of the district court for substantially
the same reasons articulated in the magistrate judge’s report and
recommendations, which was adopted by the district court.
      AFFIRMED.




                                        2